DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
Claims 8, 12 and 14 have been amended and claims 8-14 remain under consideration in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Birrenbach (US Patent No. 5,802,098) in view of Stein et al. (US Patent No. 5,410,566).
Regarding claim 8, Birrenbach teaches  a smelting assembly for production of steel (see abstract, column 2, lines 35-49 and figures 1-3), comprising: a single vessel (1, see figures 1&3 and ) column 4, lines 22-40 and column 5, lines 8-35) comprised of: a fireproof-cladded or  refractory lined lower furnace/hearth part with bottom tapping (see figures 3, column 3, lines 54-60 and column 5, lines 1-15); and a substantially cylindrical, water-cooled, upper furnace part (see column 3, lines 8-15 and figure 3), 
Birrenbach. teaches a smelting current mode that uses at least one electrode but fails to particularly teach an electrode made of graphite together with a plurality of lateral wall injectors that are arranged spaced in the cylindrical upper furnace so as to be radially encircle the graphite electrode when running in a smelting current mode. 
Steins et al. teaches an electric arc furnace for steel making that comprises a removable cover (3 see figures 1-3 and column 2, lines 23-65) with said cover having at least one opening through which at least one graphite electrode (4, see figures 1-3 and column 2, lines 23-65) introducible into the upper furnace part for running the furnace in smelting current mode (see figures 1-3 and column 2, lines 23-65); and wherein a plurality of lateral wall injectors (oxygen lances 19, see figures 1-3 and column 2, lines 
It would have been obvious to one of ordinary skill in the art at the time the 
invention was made to modify the apparatus of Birrenbach to use electrode that are made of graphite material when operating in smelting current mode together with a plurality of lateral wall injectors or lances encircling the graphite electrodes for  injecting oxidizing gas towards the melt level  at the lower or hearth portion of the smelting furnace as exemplified by Steins et al. since conventionally graphite electrodes are known to have high thermal conductivity and very resistant to heat and heat impact and the  use of oxygen injector or lances to augment the energy needed for the smelting process and thereby achieving substantial savings in the primary electrical energy requirement to run in the smelting current mode. 
Regarding claim 10, Birrenbach in view of Steins et al. teaches a smelting assembly for production of steel in which various mixtures of metallurgical ingredients are added (see Birrenbach , column 3, lines 30-50 and Steins et al., column 2, lines 42-68) when running in current smelting mode, and a furnace cover that  is convertible so that the at least one graphite electrode is introducible into the lower furnace/hearth part (see Steins et al., figures 1-3 and column 2, lines 23-65; and Birrenbach column 5, lines 8-15 and figure 3). 	Regarding claims 9 and 13, Birrenbach in view of Steins et al. teaches a smelting 
Regarding claim 11, Birrenbach in view of Steins et al. teaches a smelting assembly for production of steel in which when running in smelting current mode the furnace cover is able to carry three graphite electrodes through the openings of the furnace cover (see Steins et al., figures 1-3 and column 2, lines 23-65 and Birrenbach column 5, lines 8-15 and figure 3). 
Regarding claim 12, Birrenbach in view of Steins et al. teaches a smelting assembly for production of steel in which the lateral wall injectors and the top lance are both configured for injecting oxidizing gas into the melt simultaneously (Birrenbach, column 2, lines 27-31, column 3, lines 37-50 and figures 1-3 and see Steins et al. figures 1-3 and column 2, lines 50-60) but fails to particular teaches that between 10% and 50% of said gas and 50% and 90% of said gas is injected from the lateral wall injectors and the top lance respectively as claimed. However, these claimed features are drawn to the manner in which the apparatus is operated. Furthermore, it is well settled that apparatus claims cover what a device is, not what a device does, and also that a claim containing a recitation with respect to the manner in which a claimed apparatus 
Regarding claim 14, Birrenbach in view of Steins et al. teaches at least an 
exhaust gas extraction system that includes waste gas collection hood (see Birrenbach column 4, lines 35-40 and column 5, lines 5-7) and waste gas line (11, see Birrenbach column 4, lines 35-40, column 5, lines 5-7 and figures 1-3) connected to the cover for removing waste gas and dust from the smelting assembly (see Birrenbach, column 4, lines 35-40, column 5, lines 5-7 and figures 1-3) thereby meeting substantially all the structural aspects of the claims. With respect to the claimed apparatus being adapted to process conditions so that a maximum flow rate of exhaust gas created during oxidizing does not exceed 50 m/s; such is not expressly taught by Birrenbach and Steins et al. as combined, however, it is well settled that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II.

Response to Arguments
5.	Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on Hübers et al. (US5,602,867)  without a smelting current as well as in a mode with a smelting current by changing between a first cover with an opening to receive at least one top lance and a second cover with an opening to receive at least one electrode. Thus, Birrenbach in combination with Steins et al. teaches substantially all aspects of the claims as recited.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733